Citation Nr: 1018893	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, 
Maine.


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.Q.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1996 to March 
1997 and from November 2001 to April 2002.  The Veteran also 
served several periods of active duty for training in the 
National Guard, including from January 1982 to May 1985, and 
from June 16, 1999 to July 9, 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied the above claims.  In April 
2006, a hearing was held before the undersigned Veterans Law 
Judge.

In July 2007, the Board remanded the matter to the RO for the 
purposes of verifying the Veteran's periods of service and in 
order to obtain a opinion on the etiology of the Veteran's 
hypertension.  Subsequently, the case was returned to the 
Board for further appellate proceedings. 

The claim of service connection for migraine headaches as 
secondary to hypertension has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's currently diagnosed hypertension began during 
her active military service. 


CONCLUSION OF LAW

Hypertension was incurred in the Veteran's active military 
service.  38 U.S.C.A. §§ 101(24), 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a) (2009).  In this decision, the 
Board grants service connection for hypertension.  This award 
represents a complete grant of the benefits sought on appeal.  
Thus, any deficiency in VA's compliance is deemed to be 
harmless error, and any further discussion of VA's 
responsibilities is not necessary.

Additionally, a remand by the Board confers the right to 
compliance with the remand orders on the Veteran and imposes 
a concomitant duty to ensure compliance with the terms of the 
remand on the Secretary of Veterans Affairs, unless the 
noncompliance is nonprejudicial.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Here, the Board's directives were not 
substantially complied with on remand.  The RO did not take 
all indicated and appropriate steps to verify the Veteran's 
periods of National Guard service or obtain an etiological 
opinion from the VA examiner.  However, the Board finds any 
noncompliance to be nonprejudicial as this decision 
represents a complete grant of the benefits sought on appeal.

The Veteran contends that she is entitled to service 
connection for hypertension because she was first diagnosed 
with and treated for the disorder during a period of active 
military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Furthermore, where service records are absent or missing, as 
they are here, the Board has a heightened obligation to 
consider carefully the benefit of the doubt rule and to 
explain its findings and conclusions.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); see Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

In the context of reserve component service, the term 
"active military, naval, or air service" includes any 
period of active duty for training (ACDUTRA) when the 
individual was disabled from a disease or injury and any 
period of inactive duty training when the individual was 
disabled from an injury, if that injury was incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  
ACDUTRA is defined as full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 U.S.C.A. § 
101(22).  Here, the Veteran was disabled from a disease 
during ACDUTRA and was therefore engaged in active military 
service. 

The Veteran has a current diagnosis of hypertension.  Service 
treatment records from February 2000 note that the Veteran 
has a history of essential hypertension that was acute during 
annual training in June 1999.  Service treatment records from 
August 2001 show a diagnosis of hypertension.  Additionally, 
the Veteran was diagnosed with hypertension at VA 
examinations in November 2004 and June 2009. Her treating 
physician at the VA Medical Center (VAMC) in Washington, 
D.C., also submitted statements providing a diagnosis of 
hypertension in August 2007 and October 2009.  

The evidence of record shows that the Veteran's hypertension 
was incurred in service.  In late June 1999, the Veteran 
began having headaches during annual training and sought 
treatment.  Her diastolic pressure was recorded at 112 on the 
right and 116 on the left, and her systolic pressure was 
recorded at 160 bilaterally.  The attending physician 
completed a Statement of Medical Examination and Duty Status 
and recorded "hypertension" as the disease found.  There is 
also a section titled "medical opinion," under which the 
attending physician selected "was incurred in line of 
duty."  The physician also wrote that the Veteran was on 
active duty for training, and that this training period 
extended from June 19, 1999 to July 3, 1999.  A Referral for 
Civilian Medical Care dated later in June 1999 shows a 
"provisional diagnosis" of hypertension following a five 
day battle planning and visualization training.  A September 
1999 medical report shows that the Veteran had a diagnosis of 
hypertension which dated back to June 1999.

Lastly, in the August 2007 and October 2009 statements 
submitted by the Veteran's treating VA physician, he writes 
that the Veteran has had persistent hypertension since 
service and has been actively treated and prescribed 
medications for her condition at VAMC Washington, D.C.  It 
was also reported by a medical physician in August 2007 that 
the Veteran's hypertension was a service-related condition.

In sum, the record shows that the Veteran is currently 
diagnosed with hypertension, hypertension was noted in 
service, the medical evidence indicates that the Veteran has 
continuously experienced symptoms of hypertension since 
service and the medical evidence links the current 
hypertension to service.  Therefore, the Board 


finds that the criteria for an award of service connection 
for hypertension have been satisfied.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303. 

ORDER

Service connection for hypertension is granted.  





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


